Mr. Chief Justice Alvey
delivered the opinion of the Court:
The court has, in some few cases where the circumstances were peculiar and of a nature of great public interest, allowed appeals to this court from the rulings of the court below, overruling demurrers to indictments. But to extend this practice to cases of an ordinary nature, would certainly tend to delay and hinder the usual and well settled course of criminal prosecutions. By refusing the privilege of appeal from such rulings, the party is denied no right; his right of appeal from the final judgment, if that should be against him, is reserved to him; and, on that appeal, all questions of law that may arise in the case, as well those on the pleadings as those on the evidence, may be availed of, if made to the court below in proper form. To allow an appeal from the interlocutory ruling on the demurrer, is to incur the risk of delay, and the expense and trouble of more than one appeal in the same case; one appeal on questions of pleading merely, and a subsequent appeal from the rulings on questions raised on the evidence. This delay, and necessary hinderance of the regular course of criminal prosecution, by multiplying appeals, ought to be avoided, except for very strong special reasons to be shown, as the ground for the allowance of an appeal from the interlocutory judgment. We discover nothing in this case to make it an exception to the general rule; nothing making it apparent to this court, “ that it will be in the interest of justice to allow such appeal and especially not in view of the statement made at the bar, as to the course that is likely to he pursued by the prosecution in reference to the present and other pending indictments against the accused. We must therefore deny the application for the allowance of an appeal.

Application denied, and petition dismissed.